Exhibit 10.1
SIXTH AMENDMENT TO
EMPLOYMENT AGREEMENT


This Sixth Amendment, made as of February 1, 2016, by and between Minerals
Technologies Inc., a Delaware corporation (the "Employer") and Joseph C. Muscari
(the "Executive").


WHEREAS, the Employer and the Executive previously entered into an employment
agreement, dated November 27, 2006, which was subsequently amended by the First
Amendment thereto, dated as of December 18, 2008, the Second Amendment thereto,
dated as of July 21, 2010, the Third Amendment thereto, dated as of February 1,
2013, the Fourth Amendment thereto, dated as of March 1, 2014, and the Fifth
Amendment thereto, dated as of February 24, 2015 (as amended thereby, the
"Employment Agreement"); and


WHEREAS, the Employer and the Executive now wish to amend the Employment
Agreement to extend its expiration date;


NOW, THEREFORE, the Employer and the Executive hereby amend the Employment
Agreement, effective the date hereof, as follows:


1.            The second sentence of Section 1(a) is hereby amended to read as
follows:


For purposes of this Agreement, "Term" shall mean a period of ten (10) years
beginning on the Commencement Date and ending on the day before the tenth
anniversary thereof, but not earlier than March 1, 2017.


IN WITNESS WHEREOF, the Employer and the Executive have executed and delivered
this amendment effective as of the date shown above.




MINERALS TECHNOLOGIES INC.




By:
/s/ Thomas J. Meek
2/1/2016
 
Thomas J. Meek
Date
 
Senior Vice-President, General Counsel,
   
Human Resources, Secretary and Chief Compliance Officer
       
Agreed to by:
 
 
/s Joseph C. Muscari
2/1/2016
 
Joseph C. Muscari
 Date


